Citation Nr: 0922271	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-14 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1980 and other periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) with the Reserve 
until February 1986.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision issued by the RO.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ)at the RO in March 2007.  

The case was remanded by the Board in August 2007 for 
additional development of the record.  


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not 
to be due to the Veteran's exposure to acoustic trauma that 
began during his active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the Veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze VA's 
development of the claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.  


Criteria for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training (ACDUTRA) and, or for 
disability resulting from injury incurred during a period of 
inactive duty for training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 1131.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Service connection for tinnitus

The Veteran asserts that his tinnitus is the result of 
excessive noise exposure associated with his duties performed 
in engine rooms in the Navy.  

A layperson is considered competent to report the observable 
manifestations of his claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation"); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  Here, if credible, the lay statements 
provide the best evidence of what happened during service.  

The Veteran has testified and submitted a lay statement to 
document his assertions about his having had significant 
noise exposure from performing his duties during service.  He 
also sustained acoustic trauma during the decommissioning of 
the USS William Lawe while in the Reserve.  

The service treatment records do verify that he did serve on 
the USS William Lawe during the time specified by the 
Veteran.  It is further noted that his personnel records 
reflect that he likely was exposed to high intensity noise in 
the performance of his duties.  Thus, this evidence tends to 
show that his noise exposure was sustained and significant 
during service.  

The Veteran reports having been employed since service in 
occupations that included part time maintenance.  He was 
involved in hunting as a hobby.  The Board also notes that 
the claims file contains VA clinical notes, which records the 
earliest diagnosis of tinnitus in December 2004.  

However, the Board would describe this reported history and 
exposure as being less than intense, sustained or frequent 
exposure to increased noise levels.  Furthermore, for service 
connection, the Board notes that in-service noise exposure 
need not be the only source of acoustic trauma; it must only 
be a contributing source.  

The recent VA examination in October 2008 noted the presence 
of a bilateral sensorineural hearing loss.  The examiner 
opined that, due to the post-service diagnosis of tinnitus; 
it was less likely than not that the tinnitus was due to his 
military service.  However, the Board finds that the medical 
opinion is of limited probative weight because the examiner 
did not fully assessed the value of the lay evidence 
presented in favor of the claim.  

Given the Veteran's credible lay assertions, the Board now 
finds the evidence to be in relative equipoise in showing 
that the current tinnitus as likely as not is due to the 
initial documented exposure to excessive noise during his 
active service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


